Citation Nr: 1633567	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-30 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for psychiatric disability.

2.  Entitlement to service connection for stomach disability, claimed as stomach ulcers.

3.  Entitlement to service connection for disability manifested by chest pain.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to August 2000.  This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2010 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his substantive appeals, the Veteran requested to be scheduled for a videoconference hearing before the Board.  However, in October 2015 correspondence, he withdrew his request for a hearing.  As such, the Veteran's hearing request is deemed withdrawn.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

In a March 2016 correspondence, the Veteran's representative raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's psychiatric symptoms, and attached a medical report in which the author opined as to the impact of the Veteran's psychiatric symptoms on his employability.  Although the Board, as explained below, is granting service connection for the Veteran's acquired psychiatric disorder, the disability must be rated by the Agency of Original Jurisdiction (AOJ) in the first instance.  Because the issue of TDIU has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for a stomach disability and a disability manifested by chest pain are addressed in the REMAND that follows the ORDER section of this decision.




FINDING OF FACT

The Veteran's acquired psychiatric disorder, currently diagnosed as bipolar disorder, is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, currently diagnosed as bipolar disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty, or for a disease initially diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

The medical evidence of record includes diagnoses of bipolar disorder, anxiety, and depression.  The Veteran has maintained that his psychiatric symptoms began in service due to the difficulty he faced as a homosexual under the military's "Don't Ask, Don't Tell" policy.  He has also maintained that his symptoms have persisted and worsened ever since service.

The Veteran's service treatment records (STRs) show that no psychiatric condition or symptoms were noted at the time of his May 1999 enlistment examination.  In June 2000, the Veteran reported suicidal ideation, to include voices telling him to jump off of the ship on which he was stationed.  He reported that he had gotten to the point of climbing onto the rails of the ship to jump, only to be interrupted by another crewmember.  The Veteran associated his symptoms with having to hide his sexual orientation and with his decision to come out as homosexual to his command and family.  He was hospitalized for 5 days and diagnosed with personality disorder, adjustment disorder, and a depressed mood.

The Veteran was honorably discharged in August 2000, with "admission of homosexual conduct" given as the narrative reason for discharge.  The report of his August 2000 separation examination notes a history of suicide attempts and recommends periodic follow-up with a psychiatric provider.  On his report of medical history at discharge, the Veteran indicated he had depression, excessive worry, and frequent trouble sleeping.  He stated that he had attempted suicide on June 18, 19, and 20, 2000, by trying to drink chemicals and trying to jump overboard.  He explained that his depression and worry were due being gay in the Navy, and leaving the Navy.

Private medical records from the Lakeland Regional Medical Center for the period from March 2010 to February 2011 include discussion of the Veteran's suicide attempts while in the Navy, and reflect consistent diagnoses of bipolar disorder.

In a February 2016 statement, the Veteran asserted that his naval service was the worst experience of his life, and that his realization that he was homosexual caused him daily fear for his safety and security due to the immense intolerance homosexuals faced in the military at the time.  He stated he could not reveal his sexuality to anyone due to the military's "Don't Ask, Don't Tell" policy, and that this caused him to be anxious, upset, depressed, and completely distraught with fear of repercussions.  He frequently contemplated killing himself, and eventually attempted suicide on a few occasions, including by trying to throw himself overboard.  He stated that since his discharge, he had felt a great amount of contempt for the Navy for having caused his current symptoms, pain, and stress.  He stated that when he was discharged, he was a completely different person from the happy-go-lucky person he was prior to enlisting, and that since discharge he had felt emotionally numb and had isolated himself from other people in order to feel comfortable.  The Veteran also stated he experienced flashbacks to the immense levels of anxiety and stress he faced during service.  He further stated that all of the symptoms he experienced since discharge had only continued to worsen over time and had continued to plague him to the present day.

In a March 2016 psychological consultation report, Dr. G.B., a licensed forensic psychologist, noted he had reviewed the Veteran's claims file in its entirety and had interviewed him at length.  Dr. G.B. noted the Veteran's psychiatric treatment notes from Lakeland Regional Medical Center, his STRs, and his February 2016 statement.  Dr. G.B. stated that during the consultation, the Veteran provided an account of his mental health issues that was consistent with that described in his records.  Dr. G.B. concluded that based on his interview of the Veteran and a review of the claims file, it was his clinical opinion that the Veteran suffered from bipolar disorder with moderate to severe anxious distress, and that it was impossible to separate the symptoms of the Veteran's anxiety and depression from those caused by his bipolar disorder.  Dr. G.B. further stated that it was his clinical opinion that the Veteran's psychiatric symptoms clearly began to manifest during his tenure in the Navy, as he had substantial difficulty coping in such a stressful environment while coming to terms with his homosexuality and perceived lack of support from peers and superiors.  Dr. G.B. explained that given the chronic duration of the Veteran's psychiatric conditions dating back to active duty, prior diagnoses contained in the record of adjustment disorder were incorrect, since adjustment disorder is indicated when the disturbance begins within 3 months of onset of a stressor and lasts no longer than 6 months after the stressor or its consequences have ceased.

Upon a review of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board is satisfied that the evidence supporting the claim is at least in equipoise with that against the claim.  Accordingly, service connection is warranted for the Veteran's acquired psychiatric disorder, currently diagnosed as bipolar disorder.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 53-56.


ORDER

Entitlement to service connection for a psychiatric disorder, currently diagnosed as bipolar disorder, is granted.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims are decided.

To date, the Veteran has not been afforded a VA examination relating to his claims of entitlement to service connection for a stomach disability and a disability manifested by chest pain.  The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the medical evidence of record shows the Veteran was hospitalized for chest pain in December 2010.  He was subsequently diagnosed with atypical chest pain, severe erosive gastritis, a hiatal hernia, and a history of gastroesophageal reflux disease (GERD).  The Veteran has asserted that his stomach and chest pain symptoms were caused or worsened by his severe psychiatric symptoms, which the Board has granted service connection for in the decision above.  Under these circumstances, the Board finds that a remand for a VA examination or examinations addressing the Veteran's stomach and chest pain symptoms is warranted.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran an appropriate VA examination or examinations to determine the nature and etiology of all stomach disorders and disorders manifested by chest pain that have been present during the period of the claims.  All pertinent evidence of record must be made available to and reviewed by the examiner or examiners.  Any indicated tests and studies should be performed.  

Following the examination or examinations, and a review of the relevant records and lay statements, the examiner or examiners should identify each stomach disorder and each disorder manifested by chest pain that have been present during the period of the claims.
 
With respect to each identified disorder present during the period of the claims, the examiner or examiners should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during or is otherwise etiologically related to the Veteran's active service.

The examiner or examiners should also state an opinion as to whether it is at least as likely as not (50 percent probability or greater) for each identified disorder that the disorder was caused or permanently worsened by the Veteran's service-connected psychiatric disability, currently diagnosed as bipolar disorder.

The examiner or examiners must provide a rationale for each proffered opinion.  If the examiner or examiners are unable to provide any required opinion, they should explain why.  If the examiner or examiners cannot provide an opinion without resorting to mere speculation, they shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner or examiners should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


